Third District Court of Appeal
                               State of Florida

                          Opinion filed March 29, 2017.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D15-1891
                         Lower Tribunal No. 13-20429
                             ________________

                  U.S. Bank National Association, etc.,
                                    Appellant,

                                        vs.

                            Richard Vair, et al.,
                                    Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Eric William
Hendon and Jacqueline Hogan Scola, Judges.

       Burr & Forman, LLP, and Nicholas S. Agnello and Christine Irwin Parrish
(Fort Lauderdale), and Reid S. Manley (Birmingham, AL), for appellant.

      Richards Goldstein LLP, and Richard L. Richards, Jason Goldstein, and
Joshua Saval, for appellees.

Before WELLS, LAGOA, and LOGUE, JJ.

      LOGUE, J.

      This is an appeal from a judgment in a foreclosure case entering attorney’s

fees for the borrowers and against the lender. Because the judgment for the
borrowers in the underlying foreclosure action has been reversed by this court in

U.S. Bank National Association v. Vair, 194 So. 3d 544 (Fla. 3d DCA 2016), on

the authority of Deutsche Bank Trust Co. Americas v. Beauvais, 188 So. 3d 938

(Fla. 3d DCA 2016), the related judgment at issue in this appeal awarding

attorney’s fees and costs to the borrowers must also be reversed.

      Reversed and remanded.




                                         2